Grace Brown and Frank Brown, her husband, brought action against the German Rock Asphalt *Page 274 
Company, Inc., to recover damages for personal injuries received by the wife in falling into a hole as she was alighting from a car of the International Railway Company on Elmwood avenue in the city of Buffalo. This hole was alongside and underneath the step of the car from which she alighted. The car had stopped for the purpose of discharging passengers at this place which was near the corner of West Utica street.
The defendant, the German Rock Asphalt Company, Inc., had opened a trench about two feet wide and two feet deep alongside the tracks in Elmwood avenue, over the underground conduits of the New York Telephone Company. This work had been commenced on October 2d 1917, and the trenches had been filled up, but the repavement not completed by December, 1917.
At the place of the accident, in order to get under the water mains a trench had been dug out three feet deep and about three feet wide. A heavy rain had also caused the trench to cave in at Utica street which brought the opening and trench closer to the railroad tracks. After the openings and trench had been filled in the pavement was not restored to the condition that it was before removal, the top of the trench being covered over with old asphalt pavement. In December when the work stopped it was too cold to do asphalting.
The defendant's contract with the city was not complete until it had restored the pavement to its original condition and had fully completed the asphalting. This it did not do until sometime in April, 1918, and after the accident in question which occurred on the 18th day of April, 1918.
The paving of this street as left by the defendant in December, 1917, was unfinished; the trench had been filled, but the surface had not been repaved; it consisted of old broken asphalt placed on top of the trench level with the surface of the street. It does not appear that the defendant inspected the work or took any pains to *Page 275 
ascertain whether the dirt had settled between December, 1917, and the accident in the following April.
Where one under a contract with a municipal corporation has made an excavation in a public street or highway and refilled the same, it is his duty to anticipate the result upon it of a rainfall, and to see that during and after a rain it is in a proper and safe condition, or to take such measures of prudent forethought as will protect the public passing by from danger. (Johnson v. Friel, 50 N.Y. 679; Allen v. Buffalo, R.  P.Ry. Co., 151 N.Y. 434.)
The street did not remain as the defendant left it. At the time the plaintiff fell a hole three to five inches deep had been worn in the covering or gravel. Mrs. Brown said: "It was a large round hole which came up near the track, and full of gravel like; * * * The asphalt was broken off, and all of this gravel was in it, and I should say it was two and one-half or three inches deep. * * * It looked like an old break; the gravel was ground down in it. * * * The break looked old as there had been a lot of traffic in it. It is a very busy corner there."
Mr. Brown said: "The street was torn up and I noticed this rough gravel like along the edge of the solid asphalt where the gravel was filled in, and that loose gravel was pushed away from it, made a kind of little trench like along a depression. This place, I should say was a couple or three feet in circumference, and varied around four or five inches deep, which I judged from gauging it, by setting my heel into the hole in places where it went up as far as my ankle."
The defendant having opened the street, dug the trench and refilled it was charged with the duty of restoring it to a reasonably safe condition. As its contract was not complete until it had resurfaced the trench it still had power and the right of supervision over it. Its work was not complete. *Page 276 
Under these circumstances it was called upon to exercise reasonable care to keep the highway reasonably safe until the asphalt had been replaced, or the street repaved. Whether it exercised such care was a question of fact for the jury upon the evidence as I have outlined it, and it was error to dismiss the complaint.
The judgment of the Appellate Division should be reversed and a new trial granted, costs to abide the event.